     Case 5:20-cv-00054-DCB-MTP Document 22 Filed 08/18/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
VASUDEV PATEL                                                 PETITIONER
v.                           CIVIL ACTION NO. 5:20-cv-54-DCB-MTP
SHAWN GILLIS                                                  RESPONDENT
                                  ORDER

     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 21], to which no

objections have been filed. Having carefully reviewed the Report

and Recommendation, the Court finds it to be well taken and

shall adopt it as the findings and conclusions of this Court.

     Magistrate Judge Parker finds that Petitioner Vasudev

Patel’s Amended Petition for Writ of Habeas Corpus [ECF No. 15]

should be denied as moot. The Petitioner was removed to India on

June 1, 2020. Because the only relief Petitioner seeks is his

release from immigration custody, his Petition became moot upon

his deportation from the United States. See Ighekpe v.

Sourkaris, 2006 WL 297746, at *2 (N.D. Tex. Jan. 30, 2006)

(citing Odus v. Ashcroft, 61 F. App’x 121 (5th Cir. 2003)); Lay

v. I.N.S., 2002 WL 32494536, at *1 (N.D. Tex. Dec. 17, 2002).

     Accordingly,




                                    1
    Case 5:20-cv-00054-DCB-MTP Document 22 Filed 08/18/20 Page 2 of 2



     IT IS HEREBY ORDERED that the Court ADOPTS Magistrate Judge

Michael T. Parker’s Report and Recommendation [ECF No. 21] as

the findings and conclusions of this Court;

     IT IS FURTHER ORDERED that the Respondent’s Motion to

Dismiss [ECF No. 20] is GRANTED;

     IT IS FURTHER ORDERED that Vasudev Patel’s Amended Petition

for Writ of Habeas Corpus [ECF No. 15] is DISMISSED with

prejudice as moot.

     A final judgment shall be entered of even date herewith in

accordance with Rule 58 of the Federal Rules of Civil Procedure.

     SO ORDERED, this the 18th day of August, 2020.



                                        ____/s/ David Bramlette______
                                         UNITED STATES DISTRICT JUDGE




                                   2
